\.
9..                                     ‘..A.’
b
;f.                OFFICEOF~HEA~ORNEY            GENERAL   OFTEXAS
  /




                                                              mum9 oa the
                                                           for re-•109tian

      ,-.

                                                                      an4
                                                           Iv@quote from
            fotrrroquert as
                                                  18d2 along with
                                                 l in all problem
                                                  6th 1943, sxcopt




                                  oouaty, out of the stats, and
                                $ the united Qtatsa and terri-
                                hereof, prior to the tine Or the
                 primary EiDaaeneral eleetiono.
                      "~4 if suoh person were eleoted in the
                 Primary and uenerai elsatlonswould such person
                 bo qualified to take the oath of offloe?
          "I'wiuld eak you furthar .r!retheror not
     ,-~.rtlale
             SO08 regimllnc:oepatyu anil+3:.sstants
 , . applieintrloountiea of 16,&U population.*
          ?iefovpecrti%llyan11 your attuntion to the follow-
ing portion of ~aotion 40 OS mtiale 16 of our Aate connti-
tution*
             wFroVide4,that nothing 15 this Oowtitu-
        tlon shall be construed to prohibit. . .M oiii-
        oer in the of’iloers uewervo(!orpeof the mitad
        states, or nn 0diat0a ma5 la the orgaaiz~a RO-
        survus of the u5itOa :;tatesfrom holding in oon-
        &notion with maeh off'ioesay othor olfioo or
        pcnition of honor, trust or profit, unaor thle
        :Bats or the United :ilatos.*
           It is our opinion tha0 bein a U. 3. Ha-1 Remme
ofilwr will not peyenl a oounty atlmrnay froa plaofng bi8
name on the ballat for ra-dleatioanor rill it prevent hli
hoar t&lag   the oath of oftLao it ha ia m+o;Leoted. (sn
oplnlona ROY. U-3448, O-4408, aad 0-446S of this dqiarbunt,
oopieir oi wbiab eWb ~nolom4 barsrrith  fGC your inf-tion.)

             It ita 011s further
                               opinion    thut mtiale    8008, vbr-
non*s    +c5notiatea ~exae uiril
                               ::takstas,   grmrn*    the ap~lntaao
of aOputiu0 ana     analetantaof ootmy ofiioaria      in your aouiaty.
(;;a0opioton 5x0.0444%)
                                              very truly mars
                                        ATTcrn%T l.mmuL OF TEXKS

                                        8;1    gF.3.      z-
                                                    a.   J. rannlng
                                                          ASSiUtMt